PER CURIAM:
Wilfredo Gonzalez Lora appeals the district court’s orders denying his Fed. R.Civ.P. 60(b)(4) motion and subsequent Motion to Alter or Amend the Records. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lora v. U.S. Dep’t of Justice, Immigration & Naturalization Serv., No. 1:02-cv-01507-LMB (E.D.Va. filed & entered Feb. 11, 2014; filed Feb. 28 & entered Mar. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.